Name: Commission Regulation (EEC) No 3252/84 of 21 November 1984 abolishing the countervailing charge on apples originating in Poland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 303/ 16 Official Journal of the European Communities 22. 11 . 84 COMMISSION REGULATION (EEC) No 3252/84 of 21 November 1984 abolishing the countervailing charge on apples originating in Poland whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples originating in Poland can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2950/84 of 22 October 1984 (3), as amended by Regulation (EEC) No 3107/84 (4), introduced a countervailing charge on apples originating in Poland ; Whereas for this product originating in Poland there were no prices for six consecutive working days ; Article 1 Regulation (EEC) No 2950/84 is hereby repealed. Article 2 This Regulation shall enter into force on 22 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16. 5. 1984, p. 1 . (') OJ No L 278 , 23 . 10 . 1984, p. 8 . (4) OJ No L 291 , 8 . 11 . 1984, p. 30.